Appellant was convicted in the district court of Limestone County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary. *Page 521 
Appellant was a service car driver, running in and out of Mexia, Texas, and on the occasion in question drove his car at night several miles in the country to a negro supper or festival. Officers of the county conducted a raid that night and arrested appellant and his companions as they approached said place. Appellant was driving the car in the front seat with him was a negro woman and a half gallon of whiskey. In the back seat of the car was another white man with a negro woman sitting by him and they also had another half gallon of whiskey. It is undisputed that as the party left the town on their way to the festival, appellant got out of the car at a certain point and procured the whiskey which he brough back and placed in the car. On the trial he insisted that he bought it with money contributed largely by the other white man in the car, and that he owned only a quart of the whiskey and that the remainder belonged to the other man. He also took the position that the quart purchased by him was purchased and was being transported for medicinal purposes, this is, for the use of his wife. This theory was submitted to the jury in appropriate language in the charge of the court.
Appellant complains of the refusal of his special charge No. 2, in substance, asking that the jury be told that he would not be guilty of the offense of transporting intoxicating liquor if same was obtained for medicinal purposes, even though he took a drink of same before arriving at his destination, and that if the jury believed beyond a reasonable doubt that he purchased the intoxicating liquor but that he did purchase the same for the purpose of taking it home for his wife for medicinal purposes, he should be acquitted. The learned trial judge appends a qualification to the bill of exceptions complaining of the refusal of this charge, in which he states that it was not claimed by the accused that all the liquor transported by him was for medicinal purposes, but that the evidence showed that other whiskey besides that which he claimed he had for such purpose, was being transported in his car with his knowledge.
The evidence overwhelmingly seems to show, irrespective of the quart claimed by appellant to have been purchased and transported by him for medicinal purposes, that he bought with the money of his friend three quarts which he was transporting and which he did not claim to be transporting for medicinal purposes, and it is difficult for us to see how any claim of error in regard to the charge can be soundly made.
The judgment of the trial court will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.